oo won an A FF WD NH KF

BR Bb BR DN KH KH KH KO NYO Ke BP RPO BO SP SBP ret a etl ll
oN ON ON UB WH Ulm lUODOlUlUlCUCOCOOCUMNS OC DOT a eNOS HR

 

——— FILED ———-RECHIVED
—— ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

AUG 20 2019

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:15-CR-125-APG-GWF
Plaintiff, Amended Preliminary Order of Forfeiture
V.
RICHARD LEE SATERSTAD,

Defendant.

 

 

 

This Court finds Richard Lee Saterstad was found guilty of Count One of a One-
Count Criminal Indictment charging him with receipt or distribution of child pornography
in violation of 18 U.S.C. § 2252A(a)(2). Criminal Indictment, ECF No. 1; Verdict, ECF No.
219; Findings of Fact and Conclusions of Law, ECF No. 221; Minutes of Trial, ECF No.
223.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Findings of Fact
and Conclusions of Law and the Forfeiture Allegations of the Criminal Indictment and the
offense to which Richard Lee Saterstad was found guilty. Criminal Indictment, ECF No. 1,
Verdict, ECF No. 219; Findings of Fact and Conclusions of Law, ECF No. 221; Minutes of
Trial, ECF No. 223.

The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
any book, magazine, periodical, film, videotape, or other matter which contains any such
visual depiction, which was produced, transported, mailed, shipped or received in violation
of 18 U.S.C. § 2252A(a)(2) and (2) any property, real or personal, used or intended to be

used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2) or any property

 
—

bt wm db BK NH HB NH HN NO KR KR RP YF KF KF KF KF FE
Oo UNO Ow DR ll OD OT ia OSC Oa NHR CC

wo oN DH UH FB WN

 

 

traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(1)
and 2253(a)(3):
1. Toshiba Satellite laptop computer, Model No. L305D-S5974, SN
Y9311882Q;
2. Western Digital 1 TB My Passport external hard drive, SN
WXNIE32LZWDM;
3. Western Digital 1 TB external hard drive, Model No. WDBACX0010BBK-
00, SN WXL1A71F4473;
4. Toshiba 250 GB SATA laptop hard drive, Model No. MK255GSX, SN
Y9SIEFPNTS;
5. Dell Inspiron Mini 1.0 Notebook computer, SN J7C72M1];
6. 8 CDs & DVDs; and
7. Toshiba Satellite laptop computer, Model No. L45-S7409, SN X7071397R
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e). .

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Richard Lee Saterstad in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet

government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
2

 
o Oo IN DO OAH PP WO NHN

BD bd bb NO HN KO KH HN HNO Se RHR Fe FPO Ee Re Rl
on NTN ON UPB Oo BHULUGUlUlUmreESElUCOlUlUlCCOCOClUlUMORMWCUGcN OCOD NHC

 

 

describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT Is FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States
Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney _

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT Is FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

///

 
oo wont Dn aT LR W NH

hb bo dN BD KH KH HN HD NO BR Re RPO Be Be Re RS Rl
ao at TON OH RP WwW Nn KF OD OO OND TF BW YY YF CO

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED. #fes7 2” 2019,

HONORABLE ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
